Case 18-10802 Doc 43 Filed 06/26/19 Entered 06/26/19 12:22:11 Main Document Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                            CASE NO.

   RICHARD EDWARD HUNT                                               18-10802
                                                                     SECTION A
   ALLEGED DEBTOR                                                    INVOLUNTARY CHAPTER 7

                                         REASONS FOR DECISION

            The matter before the Court is the Motion to Reopen filed by Richard Edward Hunt

   (“Hunt.”)1 and the Response by Issis R. Elwin (“Elwin”).2

   I. Facts

            On March 30, 2018, Elwin filed an Involuntary Petition3 under Chapter 7 of the Bankruptcy

   Code naming Hunt as the alleged debtor.

            On May 14, 2018, the Court dismissed the case on the basis that Elwin did not meet the

   statutory requirements under 11 U.S.C. § 303 to institute an involuntary proceeding as a petitioning

   creditor and denied punitive damages.4

            The Court denied Elwin’s Motion for New Trial or to Alter or Amend Order on July 25,

   2018.5

            On appeal by Elwin, the United States District Court affirmed this Court’s ruling.6



            1
                P-40.
            2
                P-41.
            3
                P-1.
            4
                P-17.
            5
                P-22.
            6
                Case 18-cv-07237, P-9.
Case 18-10802 Doc 43 Filed 06/26/19 Entered 06/26/19 12:22:11 Main Document Page 2 of 2



          Elwin’s appeal to the Fifth Circuit is pending.7

          Hunt filed a Motion to Reopen on June 6, 2018.

   II. Law and Analysis

          Section 350(b) provides that “[a] case may be reopened in the court in which such case was

   closed to administer assets, to accord relief to the debtor, or for other cause.”

          Hunt’s Motion to Reopen is completely at odds with Hunt’s original position that the

   involuntary bankruptcy case be dismissed. Hunt’s motion does not indicate that he wishes the case

   be reopened so he can be a debtor in bankruptcy. Instead, he wishes to bring allegations that Elwin’s

   representations to this Court were dishonest.

          Most of the alleged dishonest representations were made in state court and are beyond the

   jurisdictional reach of this Court.

          Hunt contends that Elwin misrepresented his address to this Court. Hunt’s address was not

   essential to this Court’s ruling that Elwin did not meet the statutory requirements under 11 U.S.C.

   § 303 to institute an involuntary proceeding as a petitioning creditor. Also, this Court lacks

   jurisdiction because the matter is currently pending on appeal before the Fifth Circuit.8

   III. Conclusion

          For the reason assigned above, this Court will deny the Motion to Reopen. A separate Order

   will be entered in accord with this Decision.

          New Orleans, Louisiana, June 26, 2019.


                                                          Hon. Elizabeth W. Magner
                                                          U.S. Bankruptcy Judge


          7
              Case 19-30201.
          8
              Lopez v. Gulf Coast Marine & Assoc., Inc., 607 F.3d 1066, 1073 (5th Cir. 2010).
